Citation Nr: 1611140	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  13-03 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to May 1972.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  The Veteran's appellant brief is located in VBMS.  Some VA treatment records are in Virtual VA.  All records are now in these electronic systems.  

In November 2013 and June 2015, the Board remanded this matter for additional development.  The claim has since been returned to the Board for further appellate consideration.  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss is etiologically related to active duty service.  Sensorineural hearing loss was first shown many years after separation from service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In September 2011, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant and notice of what part VA will attempt to obtain.  The Veteran was also provided notice as to how disability ratings and effective dates are assigned.  
 
VA further fulfilled its duty to assist the appellant in obtaining relevant evidence to substantiate his claim for entitlement to service connection for bilateral hearing loss and by providing VA examinations in December 2011, December 2013, and October 2015, and securing a Veteran's Health Administration (VHA) specialist's medical opinion in March 2015.
 
Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication as to entitlement to service connection for bilateral hearing loss, at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for certain chronic disorders, including sensorineural hearing loss, may be presumed where demonstrated to a compensable degree within 1 year following separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Normal puretone thresholds during service does not necessarily preclude service connection.  See 38 C.F.R. § 3.303(d); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).
 
Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran seeks entitlement to service connection for a bilateral hearing loss.  His DD Form 214 shows his military occupational specialty (MOS) was light weapons infantryman. 

At the time of the Veteran's November 1970 enlistment examination, puretone thresholds, in decibels, were as follows:



HERTZ

A
500
B
1000
C
2000
D
3000
E
4000
RIGHT
15
10
5
N/A
5
LEFT
20
10
5
N/A
10

The enlistment examination demonstrates that the Veteran's hearing was normal in both ears.  
 
At the time of the Veteran's February 1972 separation examination, puretone thresholds, in decibels, were as follows:


HERTZ

A
500 
B
1000
C
2000
D
3000
E
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
0

The separation examination also demonstrates that the Veteran's hearing was normal in both ears.

At a December 2011 VA examination, the Veteran reported that he was slapped in both ears during basic training.   Audiometric testing showed puretone thresholds, in decibels, as follows:


HERTZ

A
500 
B
1000
C
2000
D
3000
E
4000
RIGHT
20
25
40
60
65
LEFT
25
45
55
65
70

Speech discrimination scores were 88 percent for the right ear, and 84 percent for the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner reviewed the claims file and opined that it was less likely than not that the bilateral hearing loss was etiologically related to service.  The examiner noted that the Veteran's MOS likely exposed him to excessive noise, but the record shows military noise exposure did not cause hearing loss.  The examiner concluded that "post military noise exposure (i.e. working some construction) and aging effects" played a role in the current bilateral hearing loss.

At a December 2013 VA examination, audiometric testing showed puretone thresholds, in decibels, as follows:


HERTZ

A
500 
B
1000
C
2000
D
3000
E
4000
RIGHT
20
20
40
60
65
LEFT
25
40
55
65
70

Speech discrimination scores were 90 percent for the right ear, and 92 percent for the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner reviewed the claims file and opined that it was less likely than not that the bilateral hearing loss was etiologically related to service.  The examiner noted normal auditory thresholds at separation, and further noted a standard threshold shift did not occur when comparing enlistment and separation examinations.  The examiner explained that, according to the Institute of Medicine, there is insufficient evidence for delayed-onset of hearing loss secondary to military noise exposure.  The examiner opined that if hearing is normal upon discharge, and there is no significant threshold shift greater than normal progression and testing variability during service, then there is no basis to conclude current hearing loss is causally related to military service.

In March 2015, a VHA expert medical opinion concluded that it was more likely than not that the audiogram done at discharge and the "recent" audiogram were improperly done, and it is therefore not possible to adequately assess hearing upon leaving the military.  The expert noted that the separation audiogram did not determine hearing thresholds, and was inadequate.  The expert also noted that the recent audiogram was done using air conduction thresholds, and was therefore inconclusive regarding whether the hearing loss was conductive or sensorineural.  The expert opined that it was not possible to assess whether damage was sustained to the cochlea hair cells as a result of military noise exposure, or whether hearing loss has progressed more rapidly than it would have without military noise exposure.  

In October 2015, the Veteran underwent a third VA examination.  The Veteran reported noise exposure during training, as he did not participate in combat.  Audiometric testing showed puretone thresholds, in decibels, as follows:


HERTZ

A
500 
B
1000
C
2000
D
3000
E
4000
RIGHT
30
30
60
65
70
LEFT
35
50
60
65
70

Speech discrimination scores were 88 percent for the right ear, and 90 percent for the left ear.  The Veteran was again diagnosed with bilateral sensorineural hearing loss.  The examiner reviewed the claims file and opined that it was less likely than not that the bilateral hearing loss was etiologically related to service.  The examiner noted that enlistment and separation examinations reveled normal bilateral hearing, and concluded in-service noise exposure did not cause significant damage to hair cells within the cochlea that resulted in hearing loss.  The examiner referred to the Handbook of Standard Procedures and Best Practices for Audiology: Compensation and Pension Examinations, and noted the threshold examination upon separation did not meet VA criteria for service connection.  The examiner then referred to the Occupational Safety and Health Administration standard threshold shift guideline to determine that a standard threshold shift did not occur for either ear when comparing enlistment and separation examinations.  The examiner determined that the current bilateral hearing loss would not have occurred sooner, or progressed to a greater degree of severity, as a result of in-service noise exposure.  The examiner referenced the Institute of Medicine, which has concluded that, based on current knowledge of cochlear physiology, there is insufficient scientific evidence for delayed-onset hearing loss secondary to military noise exposure.  The examiner opined that hearing loss should occur at the time of exposure, and that the available medical evidence suggests that "delayed post exposure noise induced hearing loss is not likely."  The examiner concluded that there is no nexus between any current hearing loss and military service.

VA treatment records reflect that the Veteran currently receives treatment for bilateral hearing loss, including help with hearing aids.  See, e.g., January 2015 VA Treatment Records.  The earliest treatment record for bilateral hearing loss is a July 2001 VA audiology consultation, where the Veteran reported sizzling sounds and sudden hearing loss, with hearing that gradually returns.

In this case, the Veteran meets the first two elements required to establish service connection - a current disability and an in-service event.  Evidence shows his current hearing loss meets the threshold requirements under 38 C.F.R. § 3.385.  VA has conceded in-service acoustic trauma.  See January 2014 Supplemental Statement of the Case. The remaining issue is whether there is a causal relationship between his hearing loss and his service.  

The October 2015 VA examination is highly probative.  The examiner reviewed the claims file and provided a rationale for the opinion that the Veteran's bilateral hearing loss was less likely than not related to his military service based on audiometric evidence in the casefile showing no permanent threshold shifts between the enlistment examination and separation examination.  Further, the examiner addressed cochlear physiology.  Finally, the examiner employed medical literature and guidelines in concluding there was no nexus between current hearing loss and military service.

The Veteran's service treatment records are also probative.  The audiometric testing shows no evidence of any increase in hearing loss between entrance into and separation from service.  While the VHA expert medical opinion noted that the separation audiogram was inadequate because it did not determine hearing thresholds, the separation examination does in fact determine the thresholds, listing "0" decibels as the threshold for 500, 1000, 2000, and 4000 hertz in each ear.  The December 2011, December 2013, and October 2015 VA examinations, conducted by three different examiners, did not raise any issues with the separation examination.

Through his representative, the Veteran contends that his hearing loss is the result of his military service.  See February 2016 Appellant Brief.  The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology and noise exposure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this case, however, the Board does not find that the Veteran is competent to provide an opinion relating his current hearing loss to his military service.  Such an inquiry is within the province of trained medical professionals because it involves a complex medical issue that goes beyond a simple and immediately observable cause-and-effect relationship. 

Nevertheless, even assuming that the Veteran is competent to opine on this medical matter, the specific, reasoned opinion of the October 2015 VA examiner, as well as the December 2013 and December 2011 VA opinions, are of greater probative weight than the general lay assertions in this regard.  The examiners reviewed and considered the evidence of record, and provided a medical opinion with supporting rationale relying on medical training, knowledge, and expertise.

A sensorineural hearing loss is an organic disease of the nervous system and is eligible for the chronic disease presumption under 38 C.F.R. §§ 3.307 and 3.309.  In this case, however, a sensorineural hearing loss was not manifested to a compensable degree within the year following the Veteran's separation from active duty.  Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307 and 3.309.
 
The preponderance of the most probative evidence is against the claim of entitlement to service connection for bilateral hearing loss.  As such, there is no reasonable doubt to resolve in favor of the Veteran.  The claim is denied.


ORDER

Entitlement to service connection for a bilateral hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


